Exhibit 10.4


AVAYA INC.
CHANGE IN CONTROL SEVERANCE PLAN


First Amendment


The Compensation Committee of the Board of Directors of Avaya Holdings Corp.
(the “Committee”), having reserved the right under Section 8 of the Avaya Inc.
Change in Control Severance Plan (as amended from time to time, the “CIC Plan”)
to amend the CIC Plan, does hereby amend the CIC Plan, effective as of February
11, 2019 (the “Amendment Effective Date”), as follows:


1.Section 2.1(iv) of the CIC Plan is hereby amended and restated in its entirety
as follows:
“With respect to any outstanding equity awards granted prior to the Amendment
Effective Date, full vesting of any such equity awards, with any
performance-based awards vesting based upon deemed achievement of the
performance metrics at the target level. With respect to any outstanding equity
awards granted on or following the Amendment Effective Date, vesting of any such
equity awards as set forth in the applicable award agreement.”
2.    Except as amended hereby, the CIC Plan shall remain in full force and
effect in accordance with its terms.
Avaya Holdings Corp.




By: /s/ James M. Chirico Jr.
Name: James M. Chirico, Jr.
Title: President & Chief Executive Officer




1

